        Case: 4:20-cv-00873-JJH Doc #: 9 Filed: 03/08/21 1 of 2. PageID #: 48




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


John P. Honnigford,                                              Case No. 4:20-cv-873

                        Petitioner,

        v.                                                       ORDER


Warden Mark Williams,

                        Respondent.


        Before me is the August 11, 2020 Report and Recommendation of Magistrate Judge Carmen

E. Henderson, (Doc. No. 8), recommending I deny pro se Petitioner John P. Honnigford’s petition

for a writ of habeas corpus under 28 U.S.C. § 2241, (Doc. No. 1), and his emergency motion for

injunctive relief, (Doc. No. 2), because Honnigford fails to show he first exhausted his

administrative remedies. Judge Henderson recommends I dismiss the petition without prejudice and

deny the motion for injunctive relief as moot.

        Under the relevant statute, “[w]ithin fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings and recommendations as provided

by rules of court.” 28 U.S.C. § 636(b)(1); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981). The fourteen-day period has elapsed and no objections have been filed.

        The failure to file written objections to the Magistrate Judge’s Report and Recommendation

constitutes a waiver of a determination by the district court of an issue covered in the report.

Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); see also Walters, 638 F.2d at

950; Smith v. Detroit Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987) (“[O]nly those
        Case: 4:20-cv-00873-JJH Doc #: 9 Filed: 03/08/21 2 of 2. PageID #: 49



specific objections to the magistrate’s report made to the district court will be preserved for

appellate review”).

        Following my review of the Magistrate Judge’s Report and Recommendation, I adopt the

Report and Recommendation, (Doc. No. 8), in its entirety as the Order of the Court. I dismiss

Honnigford’s petition without prejudice, United States v. Alam, 960 F.3d 831, 836 (6th Cir. 2020), and

deny his motion for injunctive relief, (Doc. No. 2), as moot. Further, I certify there is no basis on

which to issue a certificate of appealability. 28 U.S.C. § 2253; Fed. R. App. P. 22(b).

        So Ordered.




                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   2
